FILED
                           NOT FOR PUBLICATION
                                                                             JUN 10 2016
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


INGENUITY13 LLC,                                 No. 13-55859

              Plaintiff,                         D.C. No. 2:12-cv-08333-ODW-JC
  And

PAUL HANSMEIER, Esquire,                         MEMORANDUM*

               Movant - Appellant,

 v.

JOHN DOE,

              Defendant - Appellee.



INGENUITY13 LLC,                                 No. 13-55880

              Plaintiff - Appellant,             D.C. No. 2:12-cv-08333-ODW-JC

 v.

JOHN DOE,

              Defendant - Appellee.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
INGENUITY13 LLC,                        No. 13-55881

            Plaintiff,                  D.C. No. 2:12-cv-08333-ODW-JC

 And

PRENDA LAW, INC.,

            Movant - Appellant,

v.

JOHN DOE,

            Defendant - Appellee.



INGENUITY13 LLC,                        No. 13-55882

            Plaintiff,                  D.C. No. 2:12-cv-08333-ODW-JC

 And

AF HOLDINGS, LLC,

            Movant - Appellant,

v.

JOHN DOE,

            Defendant - Appellee.



INGENUITY13 LLC,                        No. 13-55883


                                    2
            Plaintiff,                  D.C. No. 2:12-cv-08333-ODW-JC

 And

PAUL DUFFY,

            Movant - Appellant,

v.

JOHN DOE,

            Defendant - Appellee.



INGENUITY13 LLC,                        No. 13-55884

            Plaintiff,                  D.C. No. 2:12-cv-08333-ODW-JC
 And

JOHN STEELE,

            Movant - Appellant,

v.

JOHN DOE,

            Defendant - Appellee.



INGENUITY13 LLC,                        No. 13-56028

            Plaintiff,                  D.C. No. 2:12-cv-08333-ODW-JC

 And

                                    3
PRENDA LAW, INC.,

              Movant - Appellant,

  v.

JOHN DOE,

              Defendant - Appellee,

  And

PAUL DUFFY,

              Movant - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                    Otis D. Wright II, District Judge, Presiding

                         Argued and Submitted May 4, 2015
                               Pasadena, California

Before: PREGERSON, TALLMAN, and NGUYEN, Circuit Judges.

       Paul Duffy, Paul Hansmeier, and John Steele (collectively, “the Prenda

Principals”) appeal the district court’s award of attorney’s fees, including a

punitive multiplier, and a second supersedeas bond order. We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we affirm.

       These consolidated cases began as minor copyright infringement suits, until

courts nationwide started catching on to the plaintiffs’ real business of copyright

                                           4
trolling. The scheme went essentially like this: The Prenda Principals, through

their law firm, Prenda Law, Inc. (“Prenda Law”), set up a number of shell

companies, including Ingenuity 13, LLC (“Ingenuity 13”) and AF Holdings, LLC

(“AF Holdings”), that purchased copyrights to pornographic movies. When one of

those movies was illegally downloaded, the shell company (via Prenda Law or a

local attorney hired by Prenda Law) filed a complaint against “John Doe” in

federal or state court for copyright infringement and used early discovery

mechanisms to determine the identities of the persons it alleged illegally

downloaded the film.

      The shell company would then mail the purported “John Doe” a letter

threatening to sue unless the individual paid roughly $4,000 to “settle” the case.

Out of embarrassment and for economic reasons, many “John Does” settled,

regardless of whether they, or another family member, friend, or guest, infringed

the copyright. When the “John Does” settled, Prenda Law would voluntarily

dismiss the case; Prenda Law never litigated a single copyright infringement case

through to a merits judgment. By misusing the subpoena power of the court, the

Prenda Principals made millions of dollars from suing hundreds to thousands of

“John Does” across the country.




                                          5
      Concerned that Ingenuity 13 was engaging in a “legal shakedown” and

“fishing-expedition discovery,” the district court ordered it to show cause (“OSC”)

why early discovery was warranted and to demonstrate “how it would proceed to

uncover the identity of the actual infringer once it has obtained subscriber

information.”

      Ingenuity 13 then moved to disqualify Judge Wright for “pervasive bias.”

The motion was assigned to district court Judge Michael W. Fitzgerald, who

denied it. Ingenuity 13 then voluntarily dismissed the case against Doe.

      By the time of the dismissal, however, the Prenda Principals’ nationwide

scheme had started to unravel, and Judge Wright ordered the Prenda Principals,

who until then were not part of the lawsuit, to appear before the court. Judge

Wright determined that Ingenuity 13 was a dummy LLC set up by Prenda Law,

and that Duffy, Hansmeier, and Steele, were the controlling attorneys at Prenda

Law. After a hearing, the district court judge sanctioned the Prenda Principals,

Brett Gibbs (the Prenda Law attorney for Ingenuity 13 and AF Holdings), Prenda

Law, Ingenuity 13, and AF Holdings, and awarded Doe attorney’s fees, including a

“punitive multiplier.” After the Prenda Principals posted a supersedeas bond of

125% of the value of the monetary sanction, the district court judge ordered them

to post a second supersedeas bond of $135,333.06 (equaling the amount of Doe’s


                                          6
projected costs and attorney’s fees to defend the sanctions on appeal). The Prenda

Principals appealed the sanctions.

       We review for abuse of discretion the district court’s imposition of sanctions

pursuant to its inherent power. F.J. Hanshaw Enters, Inc. v. Emerald River Dev.,

Inc., 244 F.3d 1128, 1135 (9th Cir. 2001). “With respect to sanctions, a district

court’s factual findings are given great deference.” Id. The district court’s broad

discretion will not be found to be an abuse unless we have been left with “a

definite and firm conviction that the [district] court committed a clear error of

judgment in the conclusion it reached.” United States v. Sumitomo Marine & Fire

Ins. Co. Ltd., 617 F.2d 1365, 1369 (9th Cir. 1980) (quoting In re Josephson, 218
F.2d 174, 182 (1st Cir. 1954)).

       The district court did not abuse its discretion in finding bad faith and

sanctioning the Prenda Principals under its inherent power. See Chambers v.

NASCO, Inc., 501 U.S. 32, 44–45 (1991) (federal courts have inherent power to

impose sanctions against both attorneys and parties for “bad faith” conduct in

litigation or for “willful disobedience” of a court order); Hanshaw, 244 F.3d at

1136 (a federal court’s inherent power allows the court to “punish conduct both

within their confines and beyond, regardless of whether that conduct interfered

with trial”).


                                           7
      Based on the myriad of information before it—including depositions and

court documents from other cases around the country where the Prenda Principals

were found contradicting themselves, evading questioning, and possibly

committing identity theft and fraud on the courts—it was not an abuse of discretion

for Judge Wright to find that Steele, Hansmeier, and Duffy were principals and the

parties actually responsible for the abusive litigation.1 Similarly, it was not an

abuse of discretion for Judge Wright to find that the Prenda Principals were indeed

the leaders and decision-makers behind Prenda Law’s national trolling scheme.

      The district court did not abuse its discretion in awarding $40,659.86 in

attorneys fees and costs to Doe to “compensate [attorneys] . . . for expenses

incurred in this vexatious lawsuit, especially for their efforts in countering and

revealing the fraud perpetrated by Plaintiffs.” As this sanction was intended to

compensate Doe, and not the court, it is civil in nature. Lasar v. Ford Motor Co.,

399 F.3d 1101, 1110–11 (9th Cir. 2005) (monetary sanctions imposed were

compensatory where they were, in part, “designed to compensate” the plaintiff);

Int’l Union, United Mine Workers of Am. v. Bagwell, 512 U.S. 821, 827–28 (1994)



      1
        See also Lightspeed Media Corp. v. Smith, 761 F.3d 699, 710 (7th Cir.
2014) (Seventh Circuit affirming district court’s finding that Steele, Hansmeier,
and Duffy were “in cahoots” to “use the judicial system for a legally meritless
claim”).

                                           8
(If the sanction is “remedial[] and for the benefit of the complainant,” it is

considered civil.) (quoting Gompers v. Buck’s Stove & Range Co., 221 U.S. 418,

441 (1911)).

      Due process for civil sanctions requires notice, an opportunity to be heard,

and a finding of bad faith. See Hanshaw, 244 F.3d at 1143. The Prenda Principals

received sufficient notice from Judge Wright’s March 6, 2013 OSC ordering the

Prenda Principals and others to appear at the already-scheduled March 11, 2013

sanctions hearing. Before the March 6 OSC, Judge Wright issued an OSC on

February 7, ordering Gibbs, Prenda Law’s Of Counsel, to show cause why he

should not be sanctioned for several violations, including fraud on the court. And

on February 27, Judge Wright ordered Gibbs to provide the names of the senior

members of Prenda Law, the names of the persons making strategic decisions for

Prenda Law, the names of the owners of the copyrights, and the names of the

principals of AF Holdings and Ingenuity 13.

      Appellants were also afforded an opportunity to be heard at both the first and

second hearings and were allowed to submit responsive briefs. Finally, the district

court made a finding of bad faith. Judge Wright found, inter alia, that the Prenda

Principals “demonstrated their willingness to deceive not just this [c]ourt, but other




                                           9
courts where they have appeared,” and “borrow[ed] the authority of the [c]ourt to

pressure settlement.”

      Because the Prenda Principals received the due process protections to which

they were entitled—notice, the opportunity to be heard, and a finding of bad

faith—the district court did not abuse its discretion in awarding $40,659.86 in

compensatory attorney’s fees and costs.

      The doubling of the attorney’s fees award was also appropriate. Though

labeled a “punitive multiplier,” this sanction was “remedial[] and for the benefit of

the complainant.” Bagwell, 512 U.S. at 827–28 (quoting Gompers, 221 U.S. at

441). The doubling of the attorney’s fees award did not vindicate the authority of

the court but instead “compensate[d] [Doe and Pietz] for losses sustained.”

Bagwell, 512 U.S. at 829 (quoting Gompers, 221 U.S. at 441). Rather than being

paid to the court, this additional sanction was paid to Doe, and “the Supreme Court

has tended to classify . . . fines payable to another party [as] remedial.” Lasar, 399
F.3d at 1111 (noting that, while not determinative, “the party who receives the fine

is an important indicator” of whether it is remedial). Given that the doubling of the

attorney’s fees was compensatory, it does not trigger heightened due process

protections. The Prenda Principals received notice, an opportunity to be heard, and




                                          10
a finding of bad faith, which collectively satisfy the due process standards for civil

sanctions.

      The district court did not abuse its discretion in ordering the Prenda

Principals to post additional bond to cover Doe’s attorney’s fees on appeal. The

district court had ample reason to do so. The Prenda Principals have engaged in

abusive litigation, fraud on courts across the country, and willful violation of court

orders. They have lied to other courts about their ability to pay sanctions. See

Lightspeed Media, 761 F.3d at 71. They also failed to pay their own attorney’s

fees in this case. Considering the Prenda Principals’ tactics throughout this case, it

was not an abuse of discretion to increase the bond amount to cover the projected

cost of attorney’s fees on appeal.

      The bankruptcy case relied on by the Prenda Principals, In re Southern

California Sunbelt Developers, Inc., 608 F.3d 456, 467 n.6 (9th Cir. 2010), does

not address litigants who engaged in bad-faith conduct from the start of the

litigation and throughout the sanctions’ proceedings. The district court had the

inherent authority to sanction litigants in the form of a bond for projected appellate

attorney’s fees and costs for bad-faith conduct. See Chambers, 501 U.S. at 50.

Considering the magnitude of the Prenda Principals’ misdeeds, and the covert

nature of their businesses, the district court did not abuse its discretion by


                                           11
increasing the bond amount. Without hope of receiving attorney’s fees for

defending sanctions on appeal, Doe and other victims of abusive litigation would

be left with no remedy. Doe would likely not defend the sanctions in appellate

court, and thus would lose the only compensation—attorney’s fees at the district

court level—that he was awarded.

      Because we do not remand for further proceedings, we need not reach the

Prenda Principals’ request to transfer the case to a different district court judge.

      AFFIRMED.




                                           12